DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment and Remarks filed 01/27/2021 has overcome the 35 USC 112 Rejections in the Office action dated 10/27/2020 regarding the antecedent basis issue of “a discharge hole” introduced in claims 4 and 7 as posed in Office action dated 10/27/2020. However, the indefiniteness issue regarding the labeling of 102DG1 and 102DG2 in [0048, 0050] versus figure 18 has not been overcome; see drawing objection below.
Claim status: Claims 1, 4, and 7 have been amended for further specificity and clarity of the claimed subject matter. Claims 1-8 are pending and are examined on their merits within this Office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "102DG1" and "102DG2" have EACH both been used to designate: BOTH first AND second downstream electricity generation unit groups (see original Specification [0048, 0050] which were not amended/corrected, as well as replacement drawing sheets Fig. 18 and annotated Fig. 18 in Remarks filed 01/27/2021). Especially in annotated Fig. 18 of Applicant remarks, corresponding to replacement sheet Fig. 18, the labeling of “first” and “second” unit groups directly conflicts with the assignment of rd paragraph on page 4, which first brought to light this inconsistency.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102 / 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Todo et al. (US 2014/0349209 A1).
Regarding claim 1, Todo discloses an electrochemical reaction cell stack (fuel cell stack 10/10e, Figs. 1, 11; [0140]) comprising an electrochemical reaction block (blocks 11, 12; Fig. 11) including 
three or more electrochemical reaction units (cells 40, Figs. 1-2), arranged in a first direction (bottom-to-top of stack, Z-direction in Fig. 1; shown as right-to-left side in Fig. 11), each of the electrochemical reaction units including 
an electrolyte layer (solid electrolyte 56, [0073], Fig. 2
a cathode (cathode 55, [0073], Fig. 2) and 
an anode (anode 57, [0073], Fig. 2) which face each other in the first direction with the electrolyte layer intervening therebetween (cell body 44 is a laminate, shown in Z-direction of Figs. 1-2), and 
an anode chamber facing the anode (fuel gas channel 48, [0071], Fig. 2), 
the electrochemical reaction cell stack being characterized in that:
the three or more electrochemical reaction units include 
one or more upstream electrochemical reaction units (cells in block 11, Fig. 11; see also [0024]), and 
two or more downstream electrochemical reaction units (cells in block 12, Fig. 11; see also [0024]);
the electrochemical reaction block includes 
a gas introduction flow passage for introducing a fuel gas from the outside of the electrochemical reaction block to the inside thereof (supply channel 24o, Fig. 11), 
a gas discharge flow passage for discharging the fuel gas from the inside of the electrochemical reaction block to the outside thereof (discharge channel 24r, Fig. 11), and 
a gas transfer flow passage into which the fuel gas from the upstream electrochemical reaction units is introduced and from which the fuel gas is discharged to the downstream electrochemical reaction units (intermediate channel 24p, Fig. 11);
each of the upstream electrochemical reaction units includes 
an upstream introduction communication passage for connecting the anode chamber on the upstream side which is formed in the upstream electrochemical reaction unit to the gas introduction flow passage (branches 27o, Fig. 11
an upstream discharge communication passage for connecting the upstream-side anode chamber to the gas transfer flow passage (branches 26p, Fig. 11);
each of the downstream electrochemical reaction units includes 
a downstream introduction communication passage for connecting the anode chamber on the downstream side which is formed in the downstream electrochemical reaction unit to the gas transfer flow passage (branches 27p, Fig. 11), and 
a downstream discharge communication passage for connecting the downstream side anode chamber to the gas discharge flow passage (branches 26r, Fig. 11); and
each of the gas introduction flow passage, the gas discharge flow passage, and the gas transfer flow passage is a manifold formed in the electrochemical reaction unit and extending through the electrochemical reaction units in the first direction (continuous manifold shown extending throughout stack 10e in Fig. 11 as passages 24, with fuel gas flowing throughout as indicated by arrows).

	Todo does not explicitly disclose that in each of the two or more downstream electrochemical reaction units, the total volume of the downstream introduction communication passage and the downstream discharge communication passage is smaller than the total volume of the upstream introduction communication passage and the upstream discharge communication passage. However, Todo does disclose that there are more upstream cells than downstream cells (each with their respective introduction and discharge communication passages) per [0009-0010] and Fig. 11; thus a greater volume of upstream versus downstream total communication passage volumes can be inferred by one with ordinary skill in the art. As shown in Todo Fig. 11, there are a total of 10 upstream communication passages and only 6 downstream communication passages, shown to be the same size 
A rejection under 35 USC 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic; see MPEP 2112(III). Where the claimed and prior art products are substantially identical in structure, a prima facie case of either anticipation or obviousness has been established; see MPEP 2112.01(I). 
In the alternative, Todo teaches toward the throttling of fuel gas flow from up- to down-stream units by employing a smaller diameter channel (proportional to volume thereof) in order to achieve high fuel utilization rate and reduce pressure loss of the fuel gas (see [0010-0011]). Motivated by these benefits of high utilization rate and low pressure loss of the fuel gas flowing from the up- to down-stream units, a person having ordinary skill in the art would find it obvious to modify the communication passages disclosed by Todo in such a way to ensure that in each of the two or more downstream electrochemical reaction units, the total volume of the downstream introduction communication passage and the downstream discharge communication passage is smaller than the total volume of the upstream introduction communication passage and the upstream discharge communication passage.

	Regarding claim 2, [modified] Todo teaches the limitations of claim 1 above but fails to teach the total volume of the downstream introduction communication passage and the downstream discharge communication passage is 60 mm3 or less.
	Todo does teach that the diameter of a passage (proportional to volume thereof) is a result-effective variable which can be manipulated to throttle the fuel gas flow velocity within the cell stack and control the pressure loss and fuel utilization (Todo [0010-0011]). Depending on the desired electricity output of the electrochemical cell stack and generation of power per reaction unit as well as the overall fuel gas flow rate, a person with ordinary skill in the art could adjust the diameters, and thus 3 if such fit their desired application. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art; see MPEP 2144.05(II).

	Regarding claims 3 and 6, [modified] Todo teaches the limitations of claims 2 and 1 above and discloses the electrochemical reaction block has, at a first end (top of stack 10e in Fig. 11) in the first direction, a discharge hole communicating with the gas discharge flow passage (hole at end of passage 24r, indicated by “Discharge” exit arrow in Fig. 11); and
the number of the downstream electrochemical reaction units disposed in a first region between the center of the electrochemical reaction block in the first direction and the first end of the electrochemical reaction block is larger (three units, see annotated Fig. 11 below) than the number of the downstream electrochemical reaction units disposed in a second region (zero units, see annotated Fig. 11 below) between the center of the electrochemical reaction block and a second end of the electrochemical reaction block in the first direction (see First and Second Regions, first end, and first direction annotated in Todo Fig. 11 below).

    PNG
    media_image1.png
    775
    881
    media_image1.png
    Greyscale


Regarding claims 4 and 7, [modified] Todo teaches the limitations of claims 3 and 6 above and discloses the two or more downstream electrochemical reaction units include 
a first electrochemical reaction unit group composed of a plurality of the downstream electrochemical reaction units continuously arranged in the first direction (see annotated Fig. 11 above, indicating first group of downstream reaction cells and first direction), and 
see annotated Fig. 11 above, indicating second group of downstream reaction cells and first direction), wherein 
the second electrochemical reaction unit group is separated from the first electrochemical reaction unit group in the first direction (separate channels separated by unit cell edges, Fig. 11), and 
the number of the downstream electrochemical reaction units of the second electrochemical reaction unit group (two cells, see annotated Fig. 11 above) is larger than the number of the downstream electrochemical reaction units of the first electrochemical reaction unit group (one cell, see annotated Fig. 11 above); and
the second electrochemical reaction unit group is disposed nearer to the first end of the electrochemical reaction block than is the first electrochemical reaction unit group (see annotated Fig. 11 of Todo above, showing second group nearer to first end).

Regarding claims 5 and 8, [modified] Todo teaches the limitations of claims 2 and 1 above and discloses the electrochemical reaction block has, at a first end (top of stack 10e in Fig. 11)  in the first direction, a discharge hole communicating with the gas discharge flow passage (hole at end of passage 24r, indicated by “Discharge” exit arrow in Fig. 11);
the two or more downstream electrochemical reaction units include a first electrochemical reaction unit group composed of a plurality of the downstream electrochemical reaction units continuously arranged in the first direction, and a second electrochemical reaction unit group composed of a plurality of the downstream electrochemical reaction units First and Second Groups indicated in annotated Todo Fig. 11 above), wherein 
the second electrochemical reaction unit group is separated from the first electrochemical reaction unit group in the first direction (separate channels separated by unit cell edges, Fig. 11), and 
the number of the downstream electrochemical reaction units of the second electrochemical reaction unit group is larger than the number of the downstream electrochemical reaction units of the first electrochemical reaction unit group (two versus one unit cells, see annotated Fig. 11 above); and
the second electrochemical reaction unit group is disposed nearer to the first end of the electrochemical reaction block than is the first electrochemical reaction unit group (see annotated Fig. 11 of Todo above, showing second group nearer to first).

Claim Rejections - 35 USC § 103
Alternatively: Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todo et al. as applied to claim 1 above, and further in view of Saito et al. (US 2002/0018924 A1).
Claim 1 was rejected as anticipated by, or at least obvious over, the Todo reference on its own as per the above 35 USC 102/103 section. Assuming, arguendo, Applicant's position is that Todo fails to disclose or teach toward a modification to ensure that “in each of the two or more downstream electrochemical reaction units, the total volume of the downstream introduction communication passage and the downstream discharge communication passage is smaller than the total volume of the upstream introduction communication passage and the upstream discharge communication passage”, Saito is relied upon as an alternate secondary teaching per the below.
see Saito [0004] and Todo [0002]), teaches that progressively narrowing the fuels gas passages from upstream to downstream in the direction of the gas flow path is beneficial to maintain stability of gas flow rate, pressure, and contact of the gas with the electrode in order to ensure efficient production of electricity throughout the fuel cell, and that such cross-sectional area can be adapted the meet the needs of high power generating efficiency (see Saito [0008, 0011-0013, 0015, 0040-0041, 0046]). Note that cross-section area is proportional to the volume of tubular passages taught by Saito. 
Therefore, it would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the communication passage volumes of Todo to ensure that, in each of the two or more downstream electrochemical reaction units, the total volume of the downstream introduction communication passage and the downstream discharge communication passage is smaller than the total volume of the upstream introduction communication passage and the upstream discharge communication passage, motivated to achieve stable fuel gas flow rate and thus power generation throughout each electrochemical reaction unit from up- to down-stream. Thus, all limitations of instant claim 1 are rendered obvious.

Regarding claim 2, modified Todo teaches the limitations of claim 1 but fails to explicitly teach the total volume of the downstream introduction communication passage and the downstream discharge communication passage is 60 mm3 or less.
Modified Todo does teach that the diameter of a passage (proportional to volume thereof) is a result-effective variable which can be narrowed to ensure contact between fuel gas molecules and the gas diffusion electrode (Saito [0041]). Depending on the overall fuel gas flow rate and size of the overall electrochemical cell stack, a person with ordinary skill in the art could narrow the diameters, and thus total volume, of the downstream introduction plus discharge communication passages to be ≤ 60 mm3 if 
Regarding claims 3-8, Todo teaches all the limitations of these claims as asserted in the 35 USC 102/103 section. Analogous rejections of claims 3-8, with citations to Todo Fig. 11, are maintained even in the case when Todo is modified by the teaching of Saito find claims 1-2 obvious (regarding the communication passage volumes), as such would not affect the additional limitations of claims 3-8. Therefore, these rejections are not repeated within this section but can instead be found in the 35 USC 102/103 Rejection section of this Office action above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, and 7-8, regarding the 35 USC 103 obviousness rejection of such over Rapaport in view of Horiguchi, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schaevitz (US 2007/0259242 A1)
Day (US 2012/0107714 A1) teaches in [0127-0129] the optimization of the number of repeating fuel cell units based on desired operating characteristics and requirements of the stack, including fuel type, operating temperature, target efficiency, power output, etc.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721